DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed on 12/15/2020 has been entered. Claims 1-5 and 7 remain pending in the application. 
The rejections under 35 USC 112(b) of claims 1-5 and 7 are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breuning (US 2011/0297925) (Breuning) in view of Macdonald et al (WO 2010132953) (Macdonald).

It is noted that when utilizing WO 2010132953, the disclosures of the reference are based on US 2012/0091884 which is an equivalent of the reference because the US PG-PUB is the national stage entry of the international application upon which the WO document is based. 

In reference to claim 1, Breuning teaches an organic electroluminescent device comprising an anode, a cathode and at least one emitting layer, wherein the emitting layer comprises a compound of formula (10) (Breuning [0043] for example a compound 43 (Breuning [0034]) as shown below and wherein the device further comprises one or more hole injection layers and one or more electron transport layers (Breuning [0044]).


    PNG
    media_image1.png
    226
    274
    media_image1.png
    Greyscale



Breuning further teaches that the light emitting layer comprises a fluorescent dopant and a host material (Breuning [0055]). While Breuning does not expressly state that the compound (43) is a fluorescent dopant, Breuning describes the fluorescent dopants of the invention to include arylamine compound that are given a description that clearly includes compounds such as compound (43) (Breuning [0056]). 

Breuning further teaches that the host material is a compound as shown below (Breuning [0059]). 

    PNG
    media_image2.png
    124
    256
    media_image2.png
    Greyscale

Breuning further teaches that the hole injection layer material is a compound as shown below (Breuning [0059]). 

    PNG
    media_image3.png
    151
    289
    media_image3.png
    Greyscale


Given that Breuning discloses the device that encompasses the presently claimed device configuration, including wherein the device comprises a hole injection layer, an emitting layer, and an electron transport layer between an anode and a cathode wherein the light emitting layer includes a compound of formula (1) e.g. a compound 43 as shown above, and a host material as shown above, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device configuration, which is both disclosed by Breuning and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Breuning does not expressly require that the electron transport layer and the hole injection  layer(s) are ‘in contact’ with the light emitting layer or arranged as claimed with respect to the anode. However, such a device configuration would have been immediately obvious to the ordinarily skilled artisan. Furthermore, Breuning exemplifies several devices that comprise hole transport layers, electron transport layers, light emitting layers, cathodes and anodes that each have the required relative positioning as claimed (see Breuning [0082]-[0084]).  



With respect to the difference, Macdonald teaches, in corresponding art, a compound of formula 1 (Macdonald [0026]), specifically a compound of formula 1(a) (Macdonald [0034]) as shown below, wherein R1 to R6 are taught as substituted or unsubstituted aryl groups (Macdonald [0036]) and teaches that these compounds can be used in an organic electroluminescent device comprising an anode, a cathode and an emitting layer wherein the emitting layer comprises a host and the compound of formula 1 as a dopant (Macdonald [0100] Fig 1.). Macdonald further teaches that this device can be optimized to incorporate additional layers (Macdonald [0108]) (e.g. an electron transport layer) and teaches the compound below (Bphen) as a material for an electron transport layer (Macdonald [0120] [0122]) with the compounds of formula 1. Macdonald further teaches that the devices of the invention provide devices with high efficiency, longer life, and/or reduced current leakage at low current range (Macdonald [0011]-[0012]). 

    PNG
    media_image4.png
    229
    342
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    106
    188
    media_image5.png
    Greyscale





Breuning in view of Macdonald does not expressly state that the host material and Bphen meet the singlet energy requirements. However, the singlet energies of compounds are inherent properties and are inseparable from their structures. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

While Breuning in view of Macdonald is silent with respect to the emission of delayed fluorescent light, the emission of delayed fluorescence is an inherent property of the compound and device comprising the compound. Recitation of a newly disclosed property (light emission) does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.Titanium Metal Corp. v. Banner, 227 111. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597,195 USPQ430. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation has been established. In re Best, 562 F.2d 1252,1255,195 USPQ430, 433 (CCPA 1977). See MPEP 2112.01 (I).

In reference to claims 2-4, Breuning in view of Macdonald teaches the device as described above for claim 1 wherein the compound of formula 1 is included in the light emitting layer as a dopant. Breuning in view of Macdonald is silent with respect to the exact proportion of this dopant in the light emitting layer. 

It is within the ambit of one of ordinary skill in the art to optimize values such as compound concentration in a layer. The instant specification appears to be devoid of any evidence of criticality for the claimed ranges of dopant concentration. In the absence of critical results commensurate in scope with the claims, the claimed ranges of compound concentration would have been obvious to one of ordinary skill in the art at the time of invention. 

Furthermore, Breuning exemplifies devices including a doped emitting layer comprising a dopant concentration of 10% (Breuning [0084]). 

In reference to claim 5, Breuning in view of Macdonald teaches the device as described above for claim 1 (reads on wherein each group is the same). 

In reference to claim 7, Breuning in view of Macdonald teaches the device as described above including wherein the host is the material shown below that reads on the instantly claimed materials.

    PNG
    media_image2.png
    124
    256
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 

Applicant that Macdonald teaches that a compound of formula (1) as described therein would ‘enhance the luminescence ability of the host compound in the light emitting layer’ and that this statement ‘teaches away’ from selecting the material for use as a fluorescent dopant of Breuning with the host materials also taught by Breuning. This argument has been fully considered but not found convincing for at least the following reasons.


The light emitting layer of the device includes a fluorescent dopant and a host (Breuning [0055]).
The light emitting layer of the device includes the compound of formula 43 (Breuning [0043] [0034]).
The fluorescent dopant is selected from arylamine compounds that include compound 43 (Breuning [0056]).
The host material is e.g. the anthracene derivative shown in the outstanding rejection (Breuning [0059]). 

Macdonald is relied upon to further support that the claimed material was known in the art prior to the effective filing date of the instant application for use as a ‘dopant’ in a light emitting layer and also that other materials in devices comprising this material are taught to include a well known electron transport material i.e Bphen. Breuning alone teaches the use of the material as a dopant in the light emitting layer even without specifically calling it a ‘dopant’ as the word ‘dopant’ in such context has not particular limitation with regards to quantity or properties of the respective materials. Furthermore, the ordinarily skilled artisan would immediately recognize that such a material would indeed be fluorescent and its use in an emitting layer in conjunction with a host material would be recognized as a use as a ‘fluorescent dopant’ with the host.  



Furthermore, Breuning already teaches an emitting layer with a host and dopant as instantly claimed and as described above. Macdonald further supplies specific electron transport materials that are known for use with such materials in a similar configuration. 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786